DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dun et al. (US Pub. No. 2019/0294282 A1) shows a driving method of a touch display screen (Fig. 1 and para. 35), wherein the touch display screen comprises a substrate 12 (Fig. 2 and para. 37), a plurality of pixels 36 (Fig. 4 and para. 44), a plurality of scanning lines (para. 37) and a touch electrode layer (including electrode blocks 23, Fig. 1 and para. 35), wherein the plurality of scanning lines extend along a first direction and are arranged on one side of the substrate in a second direction (para. 37), the plurality of pixels are arranged as a plurality of pixel rows extending along the first direction (Fig. 4 and para. 44), and pixels in each of the plurality of pixel rows are electrically connected to at least one of the plurality of scanning lines (para. 44): the touch electrode layer at least partially overlaps the plurality of scanning lines in a direction perpendicular to a plane where the substrate is located (Fig. 2 and paras. 37 and 44); and the touch electrode layer comprises a plurality of touch electrode rows formed by a plurality of touch electrodes (Fig. 1 and para. 35); wherein the plurality of touch electrodes comprise a special-shaped touch electrode (Fig. 1), the plurality of touch electrode rows comprise a special-shaped touch electrode row (Fig. 1), the special-shaped touch electrode row comprises the special-shaped touch electrode (Fig. 1), and the plurality of touch electrode rows extend along the first direction (Fig. 1); wherein the touch display screen comprises a display region (Fig. 1 and para. 35), the display region comprises a plurality of sub-display regions arranged along the second direction (Fig. 2 and para. 37), the plurality of the sub-display regions are in one-to-one correspondence with the plurality of touch electrode rows and each of the plurality of the sub-display regions overlaps a respective one of the plurality of touch electrode rows (Fig. 2 and para. 37); the plurality of sub-display regions comprises at least one special-shaped sub-display region (Fig. 2 and para. 37), and the at least one special-shaped sub-display region corresponds to the special-shaped touch electrode row (Fig. 2 and para. 37) wherein scanning lines overlap edge regions and center regions of the plurality of touch electrode rows along the second direction (paras. 37 and 44).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the plurality of scanning lines comprise first scanning lines and second scanning lines and that one frame cycle comprises at least one touch control stage, the at least one touch control stage is staggered from a scanning stage of a pixel row electrically connected to at least one of the first scanning lines and overlaps a scanning stage of a pixel row electrically connected to at least one of the second scanning lines, along with other criteria.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 3, 5, 6, 7 and 9 – 17 are allowable at least by virtue of their dependence on claim 1.  
		Claim 18 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claim 19 recites that each scanning stage of pixel rows electrically connected to the second scanning lines comprises an enable stage of a scanning signal, and the at least one touch control stage overlaps the enable stage; or each scanning stage of pixel rows electrically connected to the second scanning lines comprises a write stage of a data signal, and the at least one touch control stage overlaps the write stage. 
The prior art of record does not show this configuration, therefore claim 19 is allowable. 
Claims 20 – 23 are allowable at least by virtue of their dependence on claim 19.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627